DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  claims 13 and 19 depends on cancelled claims 12 and 18, for examining purpose will depend on claim 9 and 15 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin Zhang (Zhang) US 9,258,929.
As per claim 1 Zhang disclose;

a first set of cooling fins (fig. 2 and 3, 11) thermally coupled to a heat source (20) in a first orientation to allow first airflow (through fins 11 separated by item 15) to pass through in between the first set of cooling fins (11) to dissipate heat from the heat source (20); 
a second set of cooling fins (12 on left side of item 11) thermally coupled to the heat source (item 20, through item 100) to allow a second airflow (through fins 12 separated by item 15) to pass through in between the second set of cooling fins (12) to dissipate heat from the heat source (20), wherein the first (11) and second set of cooling fins (12) are substantially adjacent (fig. 2) to each other and disposed in a common plane (on item 100), 
a wall (15) coupled to the second set of cooling fins (12 on left side of item 11), wherein the wall is positioned between the first set of cooling fins (11) and the second set of cooling fins (12) to separate an airflow into the first airflow flowing over the first set of cooling fins (11) and the second airflow flowing over the second set of cooling fins (11), wherein the first airflow and the second airflow are separate and distinct airflows (separated by wall 15).

As per claim 3 Zhang disclose;
the second set of cooling fins (Fig. 3 item 12) is thermally coupled to the heat source by one or more heat pipes (13).

As per claim 5 Zhang disclose;

wherein the first (item A or 11), second (item 12 “B”), and third sets of cooling fins (item 12 “C”) are substantially disposed in a common plane (plane of item 100).

    PNG
    media_image1.png
    718
    988
    media_image1.png
    Greyscale



Claims 9, 11 and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang.
As per claim 9 Zhang disclose;

diverting the second airflow path away from the first airflow path before the second airflow path passes in between the first set of cooling fins. (as explained above) using a wall (15) positioned between the first set of cooling fins (11) and the second set of cooling fins (item 12 “A”) to separate the first airflow and the
second airflow.

As per claim 11 Zhang disclose;
the second set of cooling fins (item 12 A) is thermally coupled to the heat source by one or more heat pipes (Fig. 3 item 102).

As per claim 14 Zhang disclose;
a third set of cooling fins (Fig. 2 reproduced below item 12 “C”) thermally coupled to the heat source (not shown) in the second orientation (in front compare to rear for item “A” or 11) to allow a third airflow to pass through in between the third set of cooling fins to dissipate heat from the heat source, a second wall (15 near item c) coupled to the third set of cooling fins (12 “c”), wherein the second wall is positioned between the third set of cooling fins (12C) and the first set of cooling fins (11) to separate the third airflow from the second 
wherein the first (item A or 11), second (item 12 “B”), and third sets of cooling fins (item 12 “C”) are substantially disposed in a common plane (plane of item 100).

    PNG
    media_image1.png
    718
    988
    media_image1.png
    Greyscale


Claims 15, 17, 20 and 22  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang.
As per claim 15 Zhang disclose;
An apparatus for cooling, comprising: means for (Fig. 1-3 item 15) providing a first airflow path (along item 11) in between a first set of cooling fins (12) thermally coupled to a heat source (20); means for providing a second airflow path (through item 12 on left of item 11) in between a second set of cooling fins (12 on left of item 11) thermally coupled to the heat source (20); and means for diverting (item 15) the second airflow path away from the first airflow path before the second airflow path passes in between the first set of cooling fins (11) using a wall (15) positioned between the first set of cooling fins (11) and the second set 

As per claim 17 Zhang disclose;
the second set of cooling fins (Fig. 3 item 12) is thermally coupled to the heat source by one or more heat pipes (13).

As per claim 20 Zhang disclose;
a third set of cooling fins (Fig. 2 reproduced below item 12 “C”) thermally coupled to the heat source (not shown) in the second orientation (in front compare to rear for item “A” or 11) to allow a third airflow to pass through in between the third set of cooling fins to dissipate heat from the heat source, a second wall (15 near item c) coupled to the third set of cooling fins (12 “c”), wherein the second wall is positioned between the third set of cooling fins (12C) and the first set of cooling fins (11) to separate the third airflow from the second airflow, wherein the first airflow and the third airflow are separate and distinct airflows (three distinct flow created by walls 15); and
wherein the first (item A or 11), second (item 12 “B”), and third sets of cooling fins (item 12 “C”) are substantially disposed in a common plane (plane of item 100).

    PNG
    media_image1.png
    718
    988
    media_image1.png
    Greyscale

As per claim 22 Zhang disclose;
the cooling fins include aluminum. (Col. 3 line 62)

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael.
As per claims 23 Michael disclose;
a heat source (121) on a printed circuit board (PCB) (101); and 


    PNG
    media_image2.png
    493
    606
    media_image2.png
    Greyscale


a first set of cooling fins (305) thermally coupled to the heat source (item 101) in a first orientation to allow first airflow to pass through in between the first set of cooling fins (305) to dissipate heat from the heat source; 
a second set of cooling fins (307) thermally coupled to the heat source (101) in a second orientation (Fig. above) to allow a second airflow (F2) to pass through in between the second set of cooling fins (307) to dissipate heat from the heat source (item 101), wherein the first (305) and second set of cooling fins (307) are substantially adjacent (305 and 307 are substantially adjacent as shown above) to each other and disposed in a common plane (along circuit board 101 see fig. 5 for details), and wherein the first (along F1) and second orientations (along F2) are substantially orthogonal (See fig. above); and 
a wall (B2) coupled to the second set of cooling fins (307) wherein the wall (B2) is positioned between the first set of cooling fins (305) and the second set of cooling fins (307) to separate an airflow into the first airflow (F1) flowing over the first set of cooling fins (305) and the second airflow (F2) flowing over the second set of cooling fins (307).

As per claims 24 Michael disclose;
a second barrier (313A) coupled with at least a portion of a top of the first set of cooling fins (305) and extending beyond the top of the first set of cooling fins (305) to facilitate the first (F1) airflow (F1) respectively passing through the first set of cooling fins (305).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Michael.
As per Claims, 2 Zhang teaches first and second fins but does not teach,
a barrier coupled with at least a portion of a top of the first set of cooling fins and extending beyond the top of the first set of cooling fins to facilitate the first airflow respectively passing through the first set of cooling fins.
However in analogues art of removing heat from circuit board mounted components Michael teaches well known arrangement of, a barrier coupled with at least a portion of a top of the first set of cooling fins and extending beyond the top of the first set of cooling fins to facilitate the first airflow respectively passing through the first set of cooling fins.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Zhang and Michael by incorporating the teaching of Michael, into the system of Zhang to use well-known teaching in the art to arrange barrier above the fins. One having ordinary skill in the art would have found it motivated to use .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Yi-Yung Lin (Lin) US 2004/0163795.
As per Claim 25 Michael does not teach
the second set of cooling fins is thermally coupled to the heat source by one or more heat pipes.
However in analogues art of removing heat from circuit board mounted components Lin teaches, the second set of cooling fins (5) is thermally coupled to the heat source by one or more heat pipes. (Fig. 3 and para 0005)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Michael and Lin by incorporating the teaching of Lin, into the system of Michael to use well-known teaching in the art to use heat pipe with fins. One having ordinary skill in the art would have found it motivated to use teaching of Lin to provide increase heat dissipation capacity for high processing power components to upgrade processing power of the PCIe card.

Claims 6-8, 10, 16 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xue-Wen Peng (Peng) US 2008/0007914.
As per Claims, 6-8 Zhang teaches first and second fins but does not teach,
the heat source is a PCie card.

However in analogues art of removing heat from circuit board mounted components Peng teaches well known arrangement of, the heat source is a PCie card (82) and the first orientation of cooling fins (14) are perpendicular to the PCIe card (82) and the second orientation of cooling fins (24) are parallel to the PCIe card (82).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Zhang and Peng by incorporating the teaching of Peng, into the system of Zhang to apply cooling systems to PCIe card as a heat source and to use well-known teaching in the art to arrange fins in parallel and perpendicular to the card. One having ordinary skill in the art would have found it motivated to use well-known teaching of Peng to arrange fins as per known methods as design requirements.

Regarding claims 10, 16, 26 and 27, claims 10, 16, 26 and 27 are rejected for the same reason as claim 7, as claims 10, 16, 26 and 27recites similar to claim 7. See rejection of claim 7 above.

Allowable Subject Matter
s 4, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s arguments for prior art Michael, upon careful review of claimed subject matter of claim 23 prior art Michael teaches amended subject matter of claim 23
a wall (B2) coupled to the second set of cooling fins (307) wherein the wall (B2) is positioned between the first set of cooling fins (305) and the second set of cooling fins (307) to separate an airflow into the first airflow (F1) flowing over the first set of cooling fins (305) and the second airflow (F2) flowing over the second set of cooling fins (307). See reproduced fig. below.

    PNG
    media_image2.png
    493
    606
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835